Name: Council Regulation (EC) No 453/2003 of 6 March 2003 amending Regulation (EC) No 539/2001 listing the third countries whose nationals must be in possession of visas when crossing the external borders and those whose nationals are exempt from that requirement
 Type: Regulation
 Subject Matter: cooperation policy;  international law
 Date Published: nan

 Avis juridique important|32003R0453Council Regulation (EC) No 453/2003 of 6 March 2003 amending Regulation (EC) No 539/2001 listing the third countries whose nationals must be in possession of visas when crossing the external borders and those whose nationals are exempt from that requirement Official Journal L 069 , 13/03/2003 P. 0010 - 0011Council Regulation (EC) No 453/2003of 6 March 2003amending Regulation (EC) No 539/2001 listing the third countries whose nationals must be in possession of visas when crossing the external borders and those whose nationals are exempt from that requirementTHE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 62(2)(b)(i) thereof,Having regard to the proposal from the Commission(1),Having regard to the opinion of the European Parliament(2),Whereas:(1) Following the European Council held in Seville on 21 and 22 June 2002, which considered as a top priority the review of Regulation (EC) No 539/2001 by the end of 2002(3), the Commission has evaluated the Member States' replies to the questionnaire it sent them in the light of the relevant criteria for the review of Regulation (EC) No 539/2001, namely illegal immigration, public policy and security, the European Union's external relations with third countries, regional coherence and reciprocity. It has found that Ecuador should be transferred from Annex II to Annex I to Regulation (EC) No 539/2001 in the light of the illegal immigration criterion.(2) Developments in international law, entailing changes in the status or designation of certain States or entities, should be reflected in the Annexes to Regulation (EC) No 539/2001. In Annex I to that Regulation, East Timor should be removed from Part 2 (territorial entities) and added to Part 1 (States).(3) Since the Agreement between the European Community and its Member States, of the one part, and the Swiss Confederation, of the other part, on the free movement of persons provides for free movement without visas for nationals of Switzerland and of the Member States, Switzerland should no longer be mentioned in Annex II to Regulation (EC) No 539/2001.(4) It is clear from the Member States' replies to the questionnaire that an in-depth review of the reciprocity rule is called for, on which the Commission will report at a later date.(5) The visa requirement for Ecuador should be applied uniformly by the Member States. A date should accordingly be set from which all Member States have to apply the visa requirement,(6) As regards Iceland and Norway, this Regulation constitutes a development of the provisions of the Schengen acquis within the meaning of the Agreement concluded by the Council of the European Union and the Republic of Iceland and the Kingdom of Norway concerning the association of those two States with the implementation, application and development of the Schengen acquis(4), which fall within the area referred to in Article 1, point A, of Council Decision 1999/437/EC of 17 May 1999 on certain arrangements for the application of that Agreement(5).(7) The United Kingdom and Ireland are not taking part in the adoption of this Regulation and are not bound by it or subject to its application.(8) This Regulation constitutes an act building on the Schengen acquis or otherwise related to it within the meaning of Article 3(1) of the Act of Accession,HAS ADOPTED THIS REGULATION:Article 1Regulation (EC) No 539/2001 shall be amended as follows:1. in Annex I:(a) "East Timor" shall be moved from Part 2 (Entities and territorial authorities that are not recognised as States by at least one Member State) to Part 1 (States), where it shall appear before "Egypt";(b) "Ecuador" shall be inserted in Part 1, where it shall appear between "East Timor" and "Egypt";2. "Ecuador" and "Switzerland" shall be deleted from Part 1 of Annex II.Article 2The Commission shall report to the European Parliament and the Council no later than 30 June 2003 on the implications of reciprocity and, if necessary, shall present appropriate proposals.Article 31. This Regulation shall enter into force on the 20th day following that of its publication in the Official Journal of the European Union.2. Member States shall apply the visa requirement with regard to nationals of Ecuador as from 1 June 2003.This Regulation shall be binding in its entirety and directly applicable in the Member States in accordance with the Treaty establishing the European Community.Done at Brussels, 6 March 2003.For the CouncilThe PresidentD. Reppas(1) Not yet published in the Official Journal.(2) Opinion delivered on 12 February 2003.(3) OJ L 81, 21.3.2001, p. 1. Regulation as last amended by Regulation (EC) No 2414/2001 (OJ L 327, 12.12.2001, p. 1).(4) OJ L 176, 10.7.1999, p. 36.(5) OJ L 176, 10.7.1999, p. 31.